DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on March 14, 2022. Claims 1, 3-7, 9-12 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
	The argument features Patel does not teach or suggest identifying that the paging message includes information indicating whether the terminal is restricted from accessing non-closed access group (CAG) cells, wherein the information comprises one among first information indicating that the terminal is not allowed to access the non-CAG cells and second information indicating that the terminal is allowed to access the non-CAG cells.
	The examiner respectfully disagrees with the applicant’s statement and asserts that “the information comprises one” limitation, as claimed, implies one option of either the terminal is not allowed to access the non-CAG cells or the terminal is allowed to access the non-CAG cells. Using the broadest reasonable interpretation, Patel discloses the access point/base station communicating with core network entities (par. 33, lines 1-6). Regarding non-CAG/CSG, Patel discloses that it is known in the field of art for a terminal to be allowed to access the cell (par. 32, lines 12-17). The applicant will need to further amend the independent claims to indicate the patentable subject matter. For instance, if the independent claims indicate the base station receives and identifies information regarding non-closed access group cells that is not allowed to access the non-CAG cells (one of the options), how can the base station then identify the cell in which the paging is to be performed? It is also known in the field of art 
The argument features Lindroth does not disclose performing the paging of the terminal in the identified at least one cell.
The examiner respectfully disagrees with the applicant’s statement and asserts that Lindroth discloses a base station that broadcasts information, using a paging channel, to a terminal (col. 4, lines 27-32). The terminal evaluates paging channels to identify a paging channel that it is permitted to access (col. 4, lines 32-34). This evaluation process is performed by using cell identity codes (col. 4, lines 34-37). Based on permissions and restrictions, the terminal is able to listen and receive paging messages (col. 4, lines 37-42). So, the base station is able to page the terminal via the paging channel and cell identity code. As disclosed above, the applicant will need to further amend the independent claims to indicate the patentable subject matter.
In view of the above, the rejection using Talebi Fard, Patel, and Lindroth is maintained as repeated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Talebi Fard et al. (U.S. Patent Application Number: 2019/0116631) in view of Patel et al. (U.S. Patent Application Number: 2012/0039265) ) in view of Lindroth (U.S. Patent Number: 5,966,668).
claim 1; Talebi Fard discloses a method for a base station in a wireless communication system, the method comprising: 
receiving, from an access and mobility management function (AMF) entity (par. 165, lines 1-8), a paging message for a terminal (par. 165, lines 1-8); 
Talebi Fard discloses the claimed invention except: the paging message includes information indicating whether the terminal is restricted from accessing non-closed access group (CAG) cells, wherein the information comprises one among first information indicating that the terminal is not allowed to access the non-CAG cells and second information indicating that the terminal is allowed to access the non-CAG cells; identifying, based on the information, at least one cell where a paging of the terminal is to be performed.
In an analogous art Patel discloses the paging message [e.g. via network management (par. 33, lines 1-12)] includes information indicating whether the terminal is restricted from accessing non-closed access group (CAG) cells [the terminal is allowed to perform certain services in a non-closed access group (CAG) cell (par. 32, lines 10-17)], wherein the information comprises one among first information indicating that the terminal is not allowed to access the non-CAG cells and second information indicating that the terminal is allowed to access the non-CAG cells [the terminal is allowed to perform certain services in a non-closed access group (CAG) cell (par. 32, lines 10-17)]; identifying, based on the information [the terminal is allowed to perform certain services in a non-closed access group (CAG) cell (par. 32, lines 10-17)], at least one cell where a paging of the terminal is to be performed [e.g. femto cell (par. 32, lines 14-17)].
It is an object of Talebi Fard’s to provide sessions to users in a communication systems. It is an object of Patel’s invention to provide services to users within a geographical area. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Talebi Fard and Patel disclose the claimed invention except: performing the paging of the terminal in the identified at least one cell.
In an analogous art Lindroth discloses performing the paging of the terminal in the identified at least one cell [e.g. providing a mechanism for initiating the connection and enabling the terminal to listen for messages containing its ID (col. 4, lines 27-42)].
It is an object of Talebi Fard’s to provide sessions to users in a communication systems. It is an object of Patel’s invention to provide services to users within a geographical area. It is an object of Lindroth’s invention to provide a method of enhancing radio communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Talebi Fard and Patel by including paging of a terminal in an identified cell, as taught by Lindroth, for the purpose of efficiently providing services in a wireless system.
Consider claim 3, as applied in claim 2; Talebi Fard discloses the at least one cell is identified as a CAG cell in case that the information comprises the first information [e.g. Closed Subscriber Group (CSG) (par. 165, lines 1-8)].
Consider claim 4, as applied in claim 3; Talebi Fard discloses performing the paging of the terminal in the at least one cell identified as the CAG cell (par. 165, lines 1-8)].
Consider claim 5, as applied in claim 2; Patel discloses the at least one cell (e.g. femto) is identified as at least one CAG cell or at least one non-CAG cell in case that the information comprises the second information (par. 32, lines 12-17).
claim 6, as applied in claim 5; Patel discloses performing the paging of the terminal in the at least one cell (e.g. femto) identified as the at least one CAG cell or the at least one non-CAG cell (par. 32, lines 12-17).
Consider claim 7; Talebi Fard discloses a base station in a wireless communication system, the base station comprising: 
a transceiver [the base station receives and transmits paging messages (par. 165, lines 8-10)]; and 
a processor configured to (par. 218, lines 1-7):
receiving, from an access and mobility management function (AMF) entity (par. 165, lines 1-8), via the transceiver [the base station receives and transmits paging messages (par. 165, lines 8-10)], a paging message for a terminal (par. 165, lines 1-8); 
Talebi Fard discloses the claimed invention except: identify that the paging message includes information indicating whether the terminal is restricted from accessing non-closed access group (CAG) cells, wherein the information comprises one among first information indicating that the terminal is not allowed to access the non-CAG cells and second information indicating that the terminal is allowed to access the non-CAG cells; identifying, based on the information, at least one cell where a paging of the terminal is to be performed.
In an analogous art Patel discloses identifying that the paging message [e.g. via network management (par. 33, lines 1-12)] includes information indicating whether the terminal is restricted from accessing non-closed access group (CAG) cells [the terminal is allowed to perform certain services in a non-closed access group (CAG) cell (par. 32, lines 10-17)], wherein the information comprises one among first information indicating that the terminal is not allowed to access the non-CAG cells and second information indicating that the terminal is allowed to access the non-CAG cells [the terminal is allowed to perform certain services in a non-closed access group (CAG) cell (par. 32, lines 10-17)]; 
It is an object of Talebi Fard’s to provide sessions to users in a communication systems. It is an object of Patel’s invention to provide services to users within a geographical area. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Talebi Fard by including additional system information, as taught by Patel, for the purpose of enhancing a user’s experience in a telecommunication network.
Talebi Fard and Patel disclose the claimed invention except: performing the paging of the terminal in the identified at least one cell.
In an analogous art Lindroth discloses performing the paging of the terminal in the identified at least one cell [e.g. providing a mechanism for initiating the connection and enabling the terminal to listen for messages containing its ID (col. 4, lines 27-42)].
It is an object of Talebi Fard’s to provide sessions to users in a communication systems. It is an object of Patel’s invention to provide services to users within a geographical area. It is an object of Lindroth’s invention to provide a method of enhancing radio communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Talebi Fard and Patel by including paging of a terminal in an identified cell, as taught by Lindroth, for the purpose of efficiently providing services in a wireless system.
Consider claim 9, as applied in claim 8; Talebi Fard discloses the cell is identified as a CAG cell in case that the information comprises the first information [e.g. Closed Subscriber Group (CSG) (par. 165, lines 1-8)].
claim 10, as applied in claim 9; Talebi Fard discloses performing the paging of the terminal in the at least one cell identified as the CAG cell (par. 165, lines 1-8)].
Consider claim 11, as applied in claim 7; Patel discloses identifying the at least one cell (e.g. femto) is identified as at least one CAG cell or at least one non-CAG cell in case that the information comprises the second information (par. 32, lines 12-17).
Consider claim 12, as applied in claim 11; Patel discloses performing paging of the terminal in the at least one cell (e.g. femto) identified as the at least one CAG cell or the at least one non-CAG cell (par. 32, lines 12-17).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/Primary Examiner, Art Unit 2646